Citation Nr: 1139220	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  10-31 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. Chapter 33 (the Post-9/11 GI Bill).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from June 2000 to June 2003. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma which denied entitlement to benefits under the Post-9/11 GI Bill. 

In May 2011 a travel Board hearing was held in Las Vegas, Nevada, before the undersigned; the transcript is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's entire active service period from June 2000 to June 2003 was subject to the education loan repayment program under 38 U.S.C., Chapter 109.


CONCLUSION OF LAW

The criteria for entitlement to benefits under the Post-9/11 GI Bill have not been met.  10 U.S.C.A. § 2171 (West 2002); 38 U.S.C.A. Chapter 33 (West Supp. 2010); 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 21.1031, 21.1032, 21.9510, 21.9520, 21.9550 (2011).






REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

38 C.F.R. § 21.9510 provides that the provisions of subpart B of 38 C.F.R. Part 21, which contain notification and assistance requirements for education claims filed under vocational rehabilitation and education, apply to claims filed for educational assistance under 38 U.S.C.A. Chapter 33 with respect to VA's responsibilities upon receipt of claim, VA's duty to assist claimants in obtaining evidence, and time limits. 

The notification requirements do not apply when a claim cannot be substantiated because there is no legal basis for the claim or undisputed facts render the claimant ineligible for the claimed benefits.  38 C.F.R. § 21.1031(b)(1).  The assistance requirements do not apply when there is no reasonable possibility than any assistance that VA would provide to the claimant would substantiate the claim.  38 C.F.R. § 21.1032(d).  As discussed below, the undisputed facts render the Veteran ineligible for benefits under the Post-9/11 GI Bill and there is no reasonable possibility than any assistance that VA would provide to the Veteran would substantiate his claim.  Therefore the notice and assistance requirements are inapplicable.

Analysis

The Veteran applied for benefits pursuant to the Post-9/11 GI Bill.  

The Post-9/11 GI Bill was enacted by Congress in June 2008 and codified at Title 38 U.S.C.A. Chapter 33.  See Pub. L. No. 110-252, Title V, §§ 5001-5003, 122 Stat. 2357 (2008).  In March 2009 VA promulgated new regulations to implement the change in law and the regulations are currently codified at 38 C.F.R. §§ 21.9500-21.9770.  Under these provisions, an eligible individual is entitled to a maximum of 36 months of educational assistance.  38 C.F.R. §§ 21.9550(a).  In order to be an eligible individual, a Veteran must meet the service requirements of 38 C.F.R. § 21.9520.  However, a period of service counted for purposes of repayment of an education loan under 10 U.S.C.A. Chapter 109, known as the loan repayment program (LRP), may not be counted as a period of service for entitlement to educational assistance under 38 U.S.C.A. Chapter 33, the Post-9/11 GI Bill.  38 U.S.C.A. § 3322(b)  

In his application, the Veteran reported that his entire period of active service (from June 2000 to June 2003) was for the purposes of repaying an education loan.   Evidence from the Department of Defense also indicates that the Veteran's service from June 2000 to June 2003 was under an LRP obligation.  As the Veteran's entire period of active service 'counted for purposes of repayment of an education loan' under 10 U.S.C.A. Chapter 109, this period of service cannot be counted as a period of service for entitlement to educational assistance under the Post-9/11 GI Bill.  

In his notice of disagreement the Veteran reported that he received repayment for his criminal justice degree but he is unable to use this degree due to injuries he received during service.  He also reported that he still has an outstanding loan balance of $4,000.  At the Board hearing the Veteran testified that he signed up for four years of service but his service ended one week short of three years due to his disability and that because his service period was less than three years he had to repay his student loan.  He argues that as he was forced to retire early from service due to a service related disability that he shouldn't be penalized for not finishing the  entire four years.  The issue of non-paid education loans under the LRP is not before the Board, only the issue of whether the Veteran is eligible for education benefits under the Post 9/11 GI Bill.  

As all of the Veteran's active service was under the LRP, none of it can be counted as a period of service for eligibility under the Post 9/11 GI Bill.  The Veteran's uncompleted service obligation is not considered "active duty service" for any benefits, including education benefits under the Post 9/11 GI Bill. 

While the Board empathizes with the Veteran and is sympathetic to his situation, there simply is no legal basis to find him eligible for education assistance benefits under the Post 9/11 GI Bill.  The Board is bound by the law, and its decision is dictated by the controlling statutes and regulations. 38 U.S.C.A. § 1725 . 

The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503 , 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33   (1992) (citing Office of Personnel Management  v. Richmond, 496 U.S. 414, 426   (1990)). 

The Veteran is not eligible for benefits under the Post-9/11 GI Bill.  His claim for these benefits must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to benefits under 38 U.S.C.A. Chapter 33 (the Post-9/11 GI Bill) is denied.




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


